DETAILED ACTION

Status of Application
In a voicemail received on 01/20/2022, Keith Holleran sought clarification regarding the shortened statutory period (SSP) for reply on the PTOL-326 (Office Action Summary).  The examiner returned the phone call and acknowledged that the restriction mailed on 01/18/2022 incorrectly stated a SSP of three (3) months.  The correct SSP is two (2) months.  
This restriction replaces the restriction mailed on 01/18/2022, with the attached Office Action Summary noting a SSP of two (2) months from the mailing date of this communication.  

Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).



Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, drawn to an annealing separator composition.
Group II, claim(s) 7-15, drawn to a grain-oriented electrical steel sheet.
Group III, claim(s) 16 and 17, drawn to a method for manufacturing a grain-oriented electrical steel sheet.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Unity exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding claimed technical features.  “Special technical features” are defined as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art (Rule 13.2).  
Lack of unity of invention may be directly evident a priori, i.e., before considering the claims in relation to any prior art, or may only become apparent a posteriori, i.e., after taking the prior art into consideration.  For example, independent claims to A+X, A+Y, X+Y can be said to lack unity a priori, as there is no subject matter common to all claims.  In the case of independent claims to A+X and A+Y, unity of invention is present a priori, as A is common to both claims.  However, if it can be established that A is a posteriori since A is not a technical feature that defines a contribution over the prior art. 
In the instant case, Groups I and II lack unity a priori because independent claim 1 of Group I is directed to an annealing separator composition, whereas independent claim 7 of Group II is directed to a grain-oriented electrical steel sheet, and there is no common subject matter found between each invention.  Claim 1 recites a composition containing a mixture of various oxides and/or hydroxides, whereas claim 7 recites a steel sheet comprising a film containing Fe-Ni, Fe-Co, and/or Fe-Ni-Co.  Claim 7 does not recite the oxides and/or hydroxides of claim 1.  Thus, the restriction is supported since the groups do not share common feature(s).
Groups I and III lack unity of invention a posteriori because even though the inventions of these groups require the technical feature of the annealing separator composition of claim 1, the technical feature is not a special technical feature, as it does not make a contribution over the prior art in view of US 2020/0283863 (A1) to Senda et al. (“Senda”).  Senda discloses an annealing separator mainly composed of MgO.  Para. [0040].  The amount of MgO is 50% by mass or more.  Para. [0062].  The annealing separator may further contain additive components, such as hydroxides of Ni, in amounts of 30% by mass or less.  Para. [0040].  
Although Senda is silent regarding the particle size of the additive components, Senda teaches that the viscosity of the annealing separator slurry can be adjusted by adjusting particle size.  Para. [0087].  An example particle size for the MgO is 0.6 µm or more.  Para. [0062], [0064].  It would have been obvious to one of ordinary skill in the art to have selected additive components having a particle size of 0.6 µm or more for 
Groups II and III lack unity of invention a posteriori because even though the inventions of these groups require the technical feature of the steel sheet of claim 7, the technical feature is not a special technical feature, as it does not make a contribution over the prior art in view of Senda or US 2010/0279142 (A1) to Ushigami et al. (“Ushigami”).  Senda discloses a grain-orented electrical steel sheeting onto which an annealing separator mainly composed of MgO is deposited thereupon.  Para. [0040].  The annealing separator may further contain additive components, such as hydroxides of Ni, in amounts of 30% by mass or less.  Para. [0040].  Because the sheet is steel, i.e., iron-based, the coating after heating/diffusion would contain at least iron (Fe) from the steel and Ni from the hydroxide (the film contains Fe-Ni).
Alternatively, Ushigami disclsoes a grain-oriented electrical steel with Ni-Fe alloy film on at least one surface.  Abstract; para. [0009].  Thus, lack of unity becomes apparent a posteriori, i.e., after taking the prior art into consideration.  Accordingly, the prior art of the record supports the restriction of the claimed subject matter into the aforementioned groups.
Applicant is advised that for the reply to this requirement to be complete, it must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention
The election of an invention may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note 

Conclusion
No claims are indicated allowable in this Office action.  All pending claims are subject to the restriction requirement as set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
January 24, 2022